N E W SB U L L E T I N FROM: FOR IMMEDIATE RELEASE CalAmp Reports Fiscal 2012 Second Quarter Results OXNARD, Calif., September 29, 2011CalAmp Corp. (Nasdaq: CAMP), a leading provider of wireless products, services and solutions, today reported results for its fiscal 2012 second quarter ended August 31, 2011. Key elements include: Consolidated revenue of $33.8 million, up 14.6% over prior year period; wireless datacom revenue of $25.5 million, up 41% over prior year period GAAP net income of $1.4 million, or $0.05 per diluted share; Adjusted Basis (non-GAAP) net income of $3.0 million, or $0.11 per diluted share, both at the high end of the Company’s guidance range Net debt balance reduced by $1.6 million to $4.0 million at August 31, 2011 Michael Burdiek, CalAmp’s President and Chief Executive Officer, commented, “Our wireless datacom business continued to experience strong growth in the second quarter with our mobile resource management (MRM) business posting record revenues. We have experienced consistently strong demand for our MRM products and services with applications in fleet management, vehicle finance, asset tracking, stolen vehicle recovery and remote car start. In addition, we believe we are competitively positioned for several emerging MRM applications such as pay as you drive (PAYD) insurance.” Mr. Burdiek added,“In wireless networks we made progress on a number of projects in the public safety and energy sectors, including a recent win on a smart grid project with one of our tier one utility metering channel partners. In our Positive Train Control rail project we achieved a key milestone in the second quarter by completing the design phase and shipment of pilot units. Subsequent to the second quarter we began the pre-production phase of the project and are on track to begin shipments of radios during the current quarter. Recent contract change orders have increased the overall value of this project to more than $14 millionand we expect meaningful revenue from this project into the second quarter of fiscal 2013.” Mr. Burdiek continued, “Our satellite business results were in line with our expectations. During the second quarter we completed the transition of our satellite business to a variable cost operating model, further lowering our breakeven point for this business. We expect this transition will enhance the operating flexibility of our satellite business and we expect positive operating income from our satellite business for the second half of this fiscal year.” As previously announced, last monththe Companyrenewed and enhanced itscredit facility with Square 1 Bank to reduceits borrowing cost and provide greater financial flexibility to capitalize on market growth opportunities. Concurrently,the Companyretiredits $5 million 12% subordinated notes that were scheduled to mature next year. As a result of these actions,the Companyexpects to reduceits annual cash interest expense by approximately $0.5 million. -more- CalAmp Reports Fiscal 2012 Second Quarter Results
